      Case: 1:19-cv-02940 Document #: 1 Filed: 05/01/19 Page 1 of 7 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                            )
 Midwest Operating Engineers Welfare Fund;                  )
 Midwest Operating Engineers Pension Trust Fund;            )
 Local 150 IUOE Vacation Savings Plan;                      )
 Construction Industry Research and Service Trust           )
 Fund; and International Union of Operating                 )   CIVIL ACTION
 Engineers, Local 150, AFL-CIO;                             )
                                                            )   NO. 19-cv-02940
                                                            )
                                              Plaintiffs,   )
                                                            )
                 v.                                         )
                                                            )
                                                            )
 Sanders Landscaping Incorporated, a dissolved
                                                            )
 Illinois corporation;
                                                            )
                                                            )
                                          Defendants.       )

                                         COMPLAINT

       Plaintiffs, Midwest Operating Engineers Welfare Fund; Midwest Operating Engineers

Pension Trust Fund; Local 150 IUOE Vacation Savings Plan (collectively “the Funds”);

Construction Industry Research and Service Trust Fund (“CRF”); and International Union of

Operating Engineers, Local 150, AFL-CIO (hereafter, “Local 150” or “the Union”) bring this

action to collect contributions and dues from Defendant, Sanders Landscaping Incorporated, a

dissolved Illinois corporation (“Sanders”).

              COUNT I. SUIT FOR DELINQUENT CONTRIBUTIONS

                                 Facts Common to All Counts

       1.      The Union is an employee organization under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1002(4); and a labor organization under the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 152(5).
      Case: 1:19-cv-02940 Document #: 1 Filed: 05/01/19 Page 2 of 7 PageID #:2



       2.      Defendant Sanders is an “Employer” within the meaning of ERISA, 29 U.S.C.

§ 1002(5) and an “Employer” within the meaning of the LMRA, 29 U.S.C. § 152(2). It is a

corporation engaged in the construction industry with its principal office in Chicago, Illinois.

       3.      Sanders Landscaping Incorporated identified Ira Sanders as its President and

Registered Agent (Exhibit A).

       4.      On August 1, 1993, Sanders through Vice President, Helene Sanders, signed a

Memorandum of Agreement (attached as Exhibit B) with the Union that adopted the terms of

collective bargaining agreements (“CBAs”) with the Illinois Landscape Contractors Bargaining

Association (“ILCBA”). The current ILCBA agreements include the Landscape Construction

Labor Agreement (Operators) in effect from January 1, 2017 through December 31, 2020

(excerpts attached as Exhibit C) and Landscape Construction Labor Agreement (Plantsmen) in

effect from January 1, 2014 through December 31, 2018 (excerpts attached as Exhibit D).

       5.      The CBAs and the Agreements and Declarations of Trust incorporated therein

require Sanders to make fringe benefit contributions to the Funds. The Funds are “employee

welfare benefit plans” and/or “plans” within the meaning of ERISA, 29 U.S.C. § 1002 (3).

       6.      The CBAs and Trust Agreements specifically require Sanders to:

       (a)     Submit a monthly report stating the names and number of hours worked
               by every person on whose behalf contributions are required and
               accompany these reports with payment of contributions based on an
               hourly rate identified in the CBAs;

       (b)     Compensate the Funds for the additional administrative costs and burdens
               imposed by its delinquency through payment of liquidated damages in the
               amount of ten percent of untimely contributions, or twenty percent of such
               contributions should the Funds be required to file suit;

       (c)     Pay interest to compensate the Funds for the loss of investment income;

       (d)     Make its payroll books and records available to the Funds for the purpose
               of an audit to verify the accuracy of past reporting, and pay any and all

                                                 2
       Case: 1:19-cv-02940 Document #: 1 Filed: 05/01/19 Page 3 of 7 PageID #:3



               costs incurred by the Funds in pursuit of an audit where a delinquency in
               the reporting or submission of contributions is identified;

       (e)     Pay the Funds’ reasonable attorneys’ fees and costs incurred in the
               prosecution of any action to collect outstanding reports, delinquent
               contributions, or compliance with an audit request;

       (f)     Furnish to the Funds a bond in an amount acceptable to the Funds.

       7.      The CBAs also require Sanders to make contributions to CRF. CRF is a labor

management cooperative committee as that term is defined under Section 302(c)(9) of the

LMRA, 29 U.S.C. § 186 (c)(9). The CBAs place the same obligations on Sanders with respect to

CRF as with the Funds.

       8.      The CBAs further require Sanders to deduct administrative dues from employees’

wages and remit those dues to the Union on a monthly basis utilizing a form remittance report.

Where Sanders does not do so, the Union is entitled to liquidated damages, attorneys’ fees and

any other cost of collection.

       9.      Sanders has become delinquent in the submission of its reports and contributions

due the Funds and CRF, and reports and dues to the Union. As a result of this delinquency, it

owes the Funds and CRF contributions, liquidated damages, and interest, and dues and liquidated

damages to the Union.

                                   Jurisdiction and Venue

       10.     This Court has jurisdiction over this action pursuant to ERISA, 29 U.S.C.

§§ 1132, 1145 and 28 U.S.C. § 1331, because ERISA is a federal statute.

       11.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA because the

Funds are administered in Cook County, Illinois.




                                               3
      Case: 1:19-cv-02940 Document #: 1 Filed: 05/01/19 Page 4 of 7 PageID #:4



                                    Allegations of Violations

       12.     ERISA states: “Every employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of a collectively bargained

agreement shall, to the extent not inconsistent with law, make such contributions in accordance

with the terms and conditions of such plan or such agreement.” 29 U.S.C. § 1145.

       13.     Where an employer fails to submit contribution reports and contributions timely,

ERISA permits the Funds to file suit under ERISA to collect the fringe benefit contributions,

liquidated damages, interest, attorneys’ fees and costs. ERISA also permits the Funds to seek an

injunction that requires submission of outstanding reports so that the Funds may determine

whether additional sums are due to the Funds. Alternatively, the Funds may seek an audit to

establish whether such sums are due, and/or estimate the amounts due.

       14.     Sanders has violated ERISA and breached the CBAs and the Trust Agreements

because it has failed to timely submit its reports and contributions to the Funds, and refused to

pay liquidated damages and interest that has accrued.

       15.     Upon careful review of all records maintained by the Funds, and after application

of any and all partial payments made by Sanders there is a total of $33,370.28 known to be due

the Funds from Sanders, before the assessment of fees and costs, and subject to the possibility

that additional contributions, liquidated damages, and interest will become due while this lawsuit

is pending or be identified as due in the missing reports.

       WHEREFORE, the Funds respectfully request that the Court:

       A.      Enter judgment in favor of the Funds and against Sanders for all unpaid
               contributions as identified in Sanders’s contribution reports;

       B.      Enjoin Sanders to perform specifically its obligations to the Funds,
               including submission of the required reports and contributions due thereon
               to the Funds in a timely fashion as required by the plans and by ERISA;


                                                 4
       Case: 1:19-cv-02940 Document #: 1 Filed: 05/01/19 Page 5 of 7 PageID #:5



        C.      Enjoin Sanders at the Funds’ option to submit to an audit of its payroll
                books and records in order to determine whether Sanders owes additional
                sums to the Funds, and pay the costs of such an audit; or alternatively at
                the Funds’ option require Sanders to pay any contributions reasonably
                estimated to be due by the Funds for the period when Sanders failed and
                refused to timely submit contribution reports;

        D.      Enter judgment against Sanders and in favor of the Funds for liquidated
                damages, interest, attorneys’ fees and costs associated with all delinquent
                contributions;

        E.      Provide the Funds with such further relief as may be deemed just and
                equitable by the Court, all at Sanders ‘cost.

               COUNT II. SUIT TO COLLECT CRF CONTRIBUTIONS

        1-9.    CRF re-alleges and incorporates herein by reference paragraphs 1 through 9 of

Count I as if fully stated herein.

                                     Jurisdiction and Venue

        10.     This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185 and 28 U.S.C. § 1331. Venue is proper in this Court pursuant to 29 U.S.C.

§ 185(a) because this Court has jurisdiction over the parties, and CRF’s principal office is

located within the geographic jurisdiction of this Court.

                                     Allegations of Violations

        11.     Sanders has not submitted all of its contribution reports to CRF. Sanders has

failed to make timely payment of all contributions acknowledged to be due according to Sanders’

own contribution reports and the collective bargaining agreement, and Sanders has failed to pay

interest and liquidated damages required by the CBAs. Accordingly, Sanders is in breach of its

obligations to the CRF under the CBAs.

        12.     That upon careful review of all records maintained by CRF, and after application

of any and all partial payments made by Sanders, there is a total of $652.87 known to be due to



                                                 5
       Case: 1:19-cv-02940 Document #: 1 Filed: 05/01/19 Page 6 of 7 PageID #:6



CRF from Sanders subject to the possibility that additional contributions and liquidated damages

will become due while this lawsuit is pending or be identified as due in the missing reports.

        WHEREFORE, CRF respectfully requests that the Court:

        A.      Order Sanders to submit all delinquent monthly contribution reports;

        B.      Enter judgment in favor of CRF and against Sanders for all unpaid
                contributions, liquidated damages, interest, CRF’s reasonable attorneys’
                fees and costs, including any amounts estimated to be due in view of
                Sanders’ failure to submit all contribution reports required by the CBAs;

        C.      Enjoin Sanders to perform specifically its obligations to CRF including
                timely submission of reports and contributions as required by the plans
                and the CBAs;

        D.      Award CRF such further relief as may be deemed just and equitable by the
                Court, all at Sanders’ cost.

                    COUNT III. SUIT TO COLLECT UNION DUES

        1-9.    The Union re-alleges and incorporates herein by reference paragraphs 1 through 9

of Count I as if fully stated herein.

                                        Jurisdiction and Venue

        10.     This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185.

        11.     Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because the Court

has jurisdiction over the parties and the Union’s principal office is located within the geographic

jurisdiction of this Court.

                                        Allegations of Violations

        12.     Sanders has not submitted all of its dues reports to the Union. Sanders has failed

to make timely payment of all dues acknowledged to be due according to Sanders’ own reports

and the collective bargaining agreement. Sanders is required to pay liquidated damages by the

CBAs. Accordingly, Sanders is in breach of its obligations to the Union under the CBAs.

                                                   6
       Case: 1:19-cv-02940 Document #: 1 Filed: 05/01/19 Page 7 of 7 PageID #:7



       13.     That upon careful review of all records maintained by the Union, and after

application of any and all partial payments made by Sanders, there is a total of $214.13 known to

be due to the Union from Sanders before the assessment of fees and costs subject to the

possibility that additional contributions and liquidated damages will become due while this

lawsuit is pending or be identified as due in the missing reports.

       WHEREFORE, the Union respectfully requests that the Court:

       A.      Order Sanders to submit all delinquent monthly dues reports;

       B.      Enter judgment in favor of the Union and against Sanders for all unpaid
               dues, liquidated damages, the Unions reasonable attorneys’ fees and costs,
               including any amounts estimated to be due because Sanders failed to
               submit all dues reports required by the CBAs;

       C.      Enjoin Sanders to perform specifically its obligations to the Union
               including timely submission of reports and contributions as required by
               the plans and the CBAs;

       D.      Award the Union such further relief as may be deemed just and equitable
               by the Court, all at Sanders’ cost.


Dated: May 1, 2019                               Respectfully submitted,

                                            By: /s/ Charles R. Kiser
                                                One of the Attorneys for the Plaintiffs

Attorneys for Local 150:                         Attorney for the Funds:

Dale D. Pierson                                  Charles R. Kiser
Charles R. Kiser                                 Institute for Worker Welfare, P.C.
Elizabeth A. LaRose                              6141 Joliet Road
Local 150 Legal Dept.                            Countryside, IL 60525
6140 Joliet Road                                 Ph: (708) 579-6613
Countryside, IL 60525                            Fx: (708) 588-1647
Ph: (708) 579-6663                               ckiser@local150.org
Fx: (708) 588-1647
dpierson@local150.org
ckiser@local150.org
elarose@local150.org



                                                 7
